PER CURIAM.
We hold that the trial court erred by imposing an attorney fee against appellant without giving appellant and his counsel an opportunity to be heard as to the amount of such fee. See § 27.56, Fla.Stat. (1991). We reverse and remand with instructions to reconsider the imposition of such fee after proper notice to appellant and his counsel.
In all other respects the judgment is affirmed.
Affirmed in part; reversed in part and remanded for further proceedings.
DELL and POLEN, JJ., and WALDEN, JAMES H., Senior Judge, concur.